Citation Nr: 0106274	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-03 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to March 
1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating action of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claims of entitlement 
to service connection for PTSD and an increased rating for 
hearing loss.  

The RO issued a statement of the case (SOC) addressing both 
issues in January 1999.  The veteran submitted a VA Form 9 in 
February 2000, addressing only the claim of service 
connection for PTSD.  ("I am appealing the denial of SC for 
PTSD.")  The appeal as to that claim is perfected.  The 
appeal to the hearing loss claim was therefore not perfected.

The veteran offered testimony regarding the claim of 
entitlement to an increased rating for hearing loss at an 
April 2000 hearing before the undersigned Member of the Board 
sitting at the RO.  This testimony is a new claim for 
increase and this claim is referred to the RO for appropriate 
action.  The veteran also offered testimony regarding a claim 
of entitlement to service connection for tinnitus.  That 
issue is not presently before the Board and it too is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.  

2.  There is credible supporting evidence that the veteran 
experienced an in-service stressor which has been clinically 
linked to the development of PTSD.



CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110. When a disability is not 
initially manifested during service or within an applicable 
presumptive period, "direct" service connection may 
nevertheless be established by evidence demonstrating that 
the disability was in fact incurred or aggravated during the 
veteran's service.  See 38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2000); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In this case, the record shows that the appellant served in 
Vietnam with the United States Navy as an electronics 
technician.  He was not awarded any medal or citation for 
valor or heroism, and he was not awarded the Combat Action 
Ribbon.  Thus, to accept any diagnosis of PTSD credible 
evidence must be presented verifying any claimed stressor 
used in diagnosing PTSD.  

Postservice the veteran was diagnosed with PTSD by a VA 
examiner in October 1998.  Among the stressors reported by 
the appellant was an incident during which he witnessed the 
crash of a helicopter into the river his ship was traversing.  
The appellant claimed that he saw the crash and that his ship 
attempted to rescue personnel from the downed helicopter.  
The examiner diagnosed PTSD finding that the appellant 
witnessed an incident involving serious injury, and a 
potential threat to his own physical integrity.

Supporting the appellant's claim of an in-service stressor is 
documentary evidence showing that the veteran served on board 
the USS GUNSTON HALL (LSD 5) in Vietnam.  The record further 
shows that the GUNSTON HALL traversed the Long Tau River to Nha 
Be and Saigon.  While the record shows that the ship's 
company did not engage the enemy, crew members did witness 
the ditching of an allied helicopter approximately 50 yards 
from the ship.  This incident is documented in the ship's 
yearbook memorializing this Westpac tour, and the appellant 
has presented color photographs of this incident.

Based on the foregoing the Board finds that the appellant has 
presented credible evidence of an in-service stressor that 
clinicians have referred to in rendering a diagnosis of PTSD.  
Therefore, the Board finds that service connection for PTSD 
is warranted.


ORDER

Service connection for PTSD is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


